Citation Nr: 0724852	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
fracture of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the rating decision, the RO continued the 10 
percent evaluation for fracture of the right leg.  

The Board notes that additional evidence was forwarded to the 
Board in December 2005 after the veteran's case was certified 
on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2006).  The 
veteran has waived initial RO consideration of the new 
evidence submitted in conjunction with his claim.  38 C.F.R. 
§ 20.1304 (c) (2006).

An August 2005 Informal Conference Report shows that the 
veteran appeared before a Decision Review Officer and decided 
to have an informal conference in lieu of a formal hearing so 
that he could be scheduled for a new VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
veteran's claim for an increased rating for his service-
connected right leg fracture.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran contends that his right leg fracture is worse 
than the current evaluation contemplates.  Review of the 
evidentiary record shows that the veteran's most recent VA 
examination in conjunction with his claim for right leg 
fracture was conducted in August 2005.  Nonetheless, the 
report does not contain range of motion findings for the 
right leg or any comments as to whether the veteran's 
disability is manifested by painful motion, weakness, 
fatigability, and incoordination.  Accordingly, a VA 
examination is necessary to address the current severity of 
the disability.  These medical findings are essential to the 
adjudication of his claim for increase.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), citing to Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of VA's 
duty to assist in a case involving a claim for higher rating 
include the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (The Board must 
consider other potentially applicable regulations governing 
VA benefits, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disabilities 
in reaching its decision). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his right leg fracture 
disability.  Any indicated diagnostic 
tests and studies should be accomplished.  
All pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) testing.  The 
report should list all subjective 
complaints and objective findings in 
detail, including the ROM of the leg, 
knee, and ankle in degrees.  The examiner 
should address the extent of functional 
impairment attributable to any reported 
pain.  In this regard, the examiner 
should specifically indicate whether 
there is any pain and whether there is 
likely to be additional impairment of the 
leg caused by any of the following:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of the leg during 
flare-ups or when repeatedly used.  The 
veteran's claims file, to include a copy 
of this remand, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



